340 So. 2d 60 (1976)
In re Louis E. NEUGENT, alias
v.
STATE of Alabama.
Ex parte Louis E. Neugent, alias.
SC 2166.
Supreme Court of Alabama.
December 3, 1976
Robert M. Hill, Jr., Florence, for petitioner.
No appearance for the State.
SHORES, Justice.
Petition of Louis E. Neugent, alias, for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Neugent, alias v. State, 340 So. 2d 43.
WRIT DENIED.
HEFLIN, C. J., and MADDOX, FAULKNER and BEATTY, JJ., concur.